DETAILED ACTION
	This action is in response to the applicant’s reply and amendments to the claims filed on May 14, 2022.  Claims 1-5, 7, 9-10, 12-14, and 16-20 are pending and addressed below. 

Response to Amendment
In response to the applicant’s submission of replacement sheets for Figures 1-10, the objection to the drawing have been withdrawn.
In response to the applicant’s amendments to claim 1, there is no longer a double patenting issue with US Application No. 17/100,870. 
Claims 1, 10, 16, and 19 have been amended. Claims 6, 8, 11, and 15 are cancelled. Claims 1-5, 7, 9-10, 12-14, and 16-20 are pending and addressed below.

Response to Arguments
Applicant’s arguments filed May 14, 2022, with respect to claims 1-5, 7, 9-10, 12-14, and 16-20 have been fully considered and are persuasive.  The rejections of claims 1-5, 7, 9-10, 12-14, and 16-20  has been withdrawn. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The claims are allowable over the closest prior art “herein Beuershausen, US 2010/9212964 (hereinafter Beuershausen)” for the following reasons:
Beuershausen discloses a force modulation system for a drill bit. The drill bit includes a cutter including a cutter body with cutting end and a cutting surface, a blade cap with anchor end and holding end, a plurality of caps between the anchor end and holding end, and a cap opening, a cap retention means, and a force member. 
Beuershausen does not disclose a third force member positioned against said cap body to exert a thread force in a second direction of said cap body opposite said first force member.
Beuershausen fails to suggest alone or in combination the limitations of “a third force member positioned against said cap body so as to exert a third force in said second direction of said cap body opposite said first force member” as recited in claims 1 and 16. 
The Examiner is unaware of prior art which reasonably suggests alone, or in combination, the limitations of the invention as claimed. 

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLINE N BUTCHER whose telephone number is (571)272-1623. The examiner can normally be reached Monday-Friday 10-6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert E Fuller can be reached on (571) 272-6300. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAROLINE N BUTCHER/             Primary Examiner, Art Unit 3676